DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to Amendments and Remarks filed on 26 October 2020 as a response to the Final Office Action issued 29 April 2020.  Claims 20-23, 26-30, 32, 33, 36, 37, and 41 are amended and have been carefully considered.  Claims 1-19, 24, 25, 31, 34, 35, 38, and 39 are cancelled.  Claims 20-23, 26-30, 32, 33, 36, 37, and 40-42 are pending and considered below.
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 26 October 2020, with respect to the rejection of pending claims 20-23, 26-30, 32, 33, 36, 37, and 40-42 under 35 USC 103 have been fully considered and are persuasive.  The rejection of pending claims 20-23, 26-30, 32, 33, 36, 37, and 40-42 under 35 USC 103 has been withdrawn. 
Applicants amended the claims to more clearly claim the triggering of a charitable gift disbursement in accordance with converting the gift into a stored value card currency monetary value, or bartering a monetary value.  These amendments are not to be found in the combination of previously applied prior art sources Wallace (20060178938) in view of McHale et al. (20050228744), Rushton et al. (20060122856), and Prato et al. (20040249752), nor is another reference to be found for which a motivation to combine is discernable.  As a consequence the rejection of all pending claims under 35 USC 103 is withdrawn.

Reasons for Allowance
Claims 20-23, 26-30, 32, 33, 36, 37, and 40-42 are allowed. 
The following is the Examiner's statement of reasons for allowance: 

means for receiving signals via a database interoperable to provide a web application facilitating access to a website, wherein: 
the website is accessible to facilitate interaction between a loyalty system and a plurality of: 
members of the loyalty system; 
participating merchants of the loyalty system; and 
charities of the loyalty system; and 
the signals represent: 
a designation of a charity, received via the website, from one said member; 
a designation of a donation threshold, received via the website, from the charity; and 
a designation of a rule, received via the website, under which one of a plurality of participating merchants will make a donation to the charity based on a transaction with the one said member during a specified time period, wherein the rule includes the definition of the donation; and 
transaction data corresponding to the transaction between the one said member and the one of a plurality of participating merchants, wherein: 
the transaction corresponds to a payment instrument associated with an account; 
the transaction is conducted on the account; and 
the account is issued by a payment issuer to the one said member; 
the transaction data corresponding to the transaction between the one said member and the one of a plurality of participating merchants includes a transaction amount and relates to a commercial transaction conducted by the one said member and the one of a plurality of participating merchants; 

the commercial transaction involves the one of a plurality of participating merchants supplying a physical product to the one said member; 
if the time at which the transaction occurred is within each of: 
the specified time period corresponding to a predetermined accrual period for the one of a plurality of participating merchants; 
a predetermined accrual period corresponding to the one said member; and 
a predetermined accrual period corresponding to the designation of the charity; then: 
means for determining a donation amount of the donation by: 
the one of a plurality of participating merchants based on a transaction amount in the transaction data and the rule; and 
the payment issuer issuing the account to the one said member; and 
means, when: the current time is beyond a predefined time period; and 

However, the combination of Wallace in view of McHale, Rushton, and Prato does not teach at least: 
	the sum of the determined donation amount and prior said determined donation amounts is greater than the donation threshold, for triggering disbursement of a charitable gift, wherein the disbursement is selected from the group consisting of:
a conversion of a monetary value of the charitable gift into a Stored Value Card (SVC);
a conversion of: gifts in-kind into a monetary value of currency; and
the monetary value of the currency into a Stored Value Card (SVC); and 
a conversion: by way of bartering, of gifts in-kind into a monetary value of currency; and of the monetary value of the currency into a Stored Value Card (SVC);
and means for disbursing the SVC to the designation of the charity.

Moreover, the missing claimed elements from the combination of Wallace in view of McHale, Rushton, and Prato are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Wallace in view of McHale, Rushton, and Prato because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for such a combination of elements including the sum of the determined donation amount and prior said determined donation amounts is greater than the donation threshold, for triggering disbursement of a charitable gift, wherein the disbursement is selected from the group consisting of: a conversion of a monetary value of the charitable gift into a Stored Value Card (SVC); a conversion of: gifts in-kind into a monetary value of currency; and the monetary value of the currency into a Stored Value Card (SVC); and a conversion: by way of bartering, of gifts in-kind into a monetary value of currency; and of the monetary value of the currency into a Stored Value Card (SVC); and means for disbursing the SVC to the designation of the charity.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682